DETAILED ACTION
	This Office action is in response to the amendment to the claims filed 21 August 2022.  Claims 1-10 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments to the claims are sufficient to obviate the prior interpretation under 35 USC 112(f).
On page 11 of the remarks, Applicant asserts that Assa (US Publication 2013/0244784) fails to disclose “the terminal device or the control device identifies an imaging range in the image displayed by the display device based on an image of the imaging unit”.  In support of this assertion, Applicant argues that Assa “only discloses that a part of the image displayed on the TV monitor is replicated on the user’s terminal” and that “the user is able to ‘zoom in’ on selected areas of the TV monitor but the ‘zoom in’ does not change the display state of the TV monitor in any way”.  The examiner respectfully disagrees.  
Initially, the examiner notes that Applicant is arguing limitations not explicitly present in the claims.  For example, the argued limitation of claim 1 has been amended to recite “the portable terminal or the one or more computers identify and imaging range in the predetermined image display by the display device based on an image taken by the camera by identifying coordinate information in the predetermined image corresponding to at least two diagonal corners of a rectangular image range of the camera”.  The newly amended limitation is significantly different in scope than the prior limitation, and as a result, Applicant’s arguments do not pertain to the limitations of the claims as the presently stand.  However, with respect to Assa disclosing “the terminal device or the control device identifies an imaging range in the image displayed by the display device based on an image of the imaging unit”, the examiner contends that the limitation requires that a terminal or control device “identify” an imaging range in a display image, “based on an image of the imaging unit”.  The claims do not explicitly define the term “identifies an imaging range”, and the specification provides non-limiting examples of such (see [0009]).  As a result, the term is afforded the broadest reasonable interpretation, and the examiner contends that a system allowing a user to zoom in on a particular area of an image is analogous to “identifying” an imaging range.  A user zooming in on an object of interest therefore performs such identifying “based on an image of the imaging unit”, as previously claimed.
With respect to Applicant’s argument of page 11 regarding Assa failing to change the “display state” of the TV monitor, the examiner contends that the personal unit of the user is analogous to the claimed “portable terminal”.  The display state of the personal unit is changed in response to performing a zoom in function.
Applicant’s further arguments with respect to claims 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Assa (US Publication 2013/0244784 A1), in view of Palm et al. (US Publication 2015/0170417 A1), hereinafter Palm, further in view of Watts et al. (US Publication 2013/0014046 A1, hereinafter Watts) 

Regarding claim 1, Assa discloses a display control system comprising a portable terminal that includes…a display device that displays a predetermined image, and one or more computers that control the display device (user terminals for interacting with electronically augmented board games, at ¶ 0010, and seen in Figs. 1 and 1A.  The terminals may be implemented using “conventional hardware”, such as iPhones, PDA’s and smart phones, which are known in the art to include imaging units such as cameras. The “main board” of a game used to display game objects, at ¶ 0055-0056); and a control device that controls the display device (the game board requires an attached processing unit, at ¶ 0012), wherein 
the portable terminal or the one or more computers identify an imaging range in the predetermined image displayed by the display device based on an image… (as seen in Fig. 1F, the user’s terminal allows for a selective display of the game board, through functionality such as “zoom-in”, at ¶ 0096) and 
the one or more computers control the display device based on the identified imaging range (as shown in Fig. 1F and disclosed at ¶ 0096, a user may zoom in on an area of the displayed game board such that interaction with the board is made easier.  The resulting interaction is displayed on the game board [e.g., the movement of a black piece in Fig. 1F). 
Assa fails to explicitly disclose wherein the portable terminal device includes a camera, and wherein the determined imaging range is based on an image taken by camera.  Palm discloses utilizing a hand-held gaming device or mobile device to assist in the playing of board games, similar to those of Assa.  Furthermore, Palm discloses wherein the hand-held gaming device or mobile device is used to capture an image of the game board, and assist the player in performing their next move.  See Palm, ¶ 0070.  Subsequent to the user’s move, the game board would necessarily be updated to reflect the user’s action.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to modify the user terminals of Assa to include the augmented reality image taking of Palm.  One would have been motivated to make such a combination for the advantage of allowing a user to implement image analysis and information extraction through machine vision.  See Palm, ¶ 0002.
Assa and Palm fail to explicitly disclose identifying coordinate information in the predetermined image corresponding to at least two diagonal corners of a rectangular imaging range of the camera.  Assa does disclose a selective zoom on areas of interest, but fails to disclose such in the context of coordinate information.
Watts discloses systems and methods for manipulating displayed images, including a selective zoom feature, similar to Assa and Palm (see [0130]).  Furthermore, Watts discloses wherein the vertices of a selection box used to zoom in on portions of an image are bounded by coordinate information (coordinates of the rectangular vertices of a bounding box, items 151 and 152 of Fig. 1, may be defined as x-dimension and y-dimension coordinates or geographic coordinates, at [0139].  The vertices 151 and 152 can be seen to be “diagonal corners of a rectangular imaging range”.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to modify the image display and manipulation of Assa and Palm to include the coordinate bounding system of Watts.  One would have been motivated to make such a combination for the advantage of allowing a user to accurately select areas of interest on a displayed image.  See Watts, [0025].

Regarding claim 2, Assa discloses wherein the one or more computers control the display device to display a predetermined object, determines whether the object is included in the identified imaging range or not, and controls a display state of the object by the display device based on a result of the determination (Assa discloses wherein a control device may control the display device to display a predetermined object [e.g. the game pieces of Fig. 1F], determines whether the object is included in an imaging range, and controls a display state of the object based on a result of the determination [a user may “zoom-in” on game pieces to more easily manipulate them; piece movement is reflected on the main board.  See Fig. 1F, ¶ 0096). 

Regarding claim 3, Assa discloses wherein the one or more computers control the display device to cause the object to be non-displayed when the object is included in the identified imaging range (certain manipulations will cause an object within an imaging range to become “non-displayed”.  For example, at ¶ 0176 Assa discloses that a server may receive a “remove object” command.  At ¶ 0153 Assa discloses moving pieces around a board as in the well-known games checkers and chess, wherein during normal gameplay pieces are necessarily removed from the board.  At ¶ 0017 Assa discloses that objects may move seamlessly between system screens, including board-to-terminal or terminal-to-board). 

Regarding claim 4, Assa discloses wherein the one or more computers control the display device to make the predetermined object appear in the identified imaging range (Assa discloses that objects displayed on a user’s terminal may be selectively displayed on the main game board.  At ¶ 0017 Assa discloses that objects may move seamlessly between system screens, including board-to-terminal or terminal-to-board). 

Regarding claim 5, Assa and Watts disclose wherein the portable terminal stores map information to identify a coordinate in the predetermined image, refers to the map information to identify coordinate information of the imaging range, and transmits the coordinate information of the imaging range to the one or more computers (Assa discloses at ¶ 0173 that a controller may be used to transform local x and y coordinates into object actions, or to “move piece X from location A to location B”.  Assa further discloses at ¶ 0064 that game units may be mapped with respect to the main unit and other units, and establishes a physical location for units within a game.  Watts further discloses utilizing coordinate information correlating to points on a displayed image, at [0139]).

	Regarding claim 6, Assa and Palm disclose wherein the portable terminal further identify a current location of the portable terminal itself, and the portable terminal or the one or more computers identify the imaging range in the predetermined image displayed by the display device based on the image taken by the camera and information on the current location identified by the portable terminal (Assa discloses at ¶ 0064 that each game unit may be afforded a physical position around a board, which determines their location during a game and has an effect on gameplay [i.e., the order of players’ turns in a card game].  Palm discloses at ¶ 0072 the capturing of images of an activity to provide assistance, the activities including board and card games, such as in Assa.  Assa further discloses at ¶ 0209 the searching for available games based on the GPS location of a device.  Palm discloses the use of a camera for capturing images for subsequent display and processing, at [0070]).

	Regarding claim 7, Assa discloses a portable terminal device comprising: a communication unit that transmits information on the identified imaging range to a control device that controls a display state of an image (the user terminals of Assa may be utilized to manipulate displayed images such as controlling user actions during an electronic board or card game, at ¶ 0096 and seen in Fig. 1F). 
Assa fails to explicitly disclose a camera; and a processor that identifies an imaging range by the camera in a predetermined image displayed by the display device based on an image taken by the camera.  Palm discloses utilizing a hand-held gaming device or mobile device to assist in the playing of board games, similar to those of Assa.  Furthermore, Palm discloses wherein the hand-held gaming device or mobile device is used to capture an image of the game board, and analyze the image in order to assist the player in performing their next move.  See Palm, ¶ 0070.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to modify the user terminals of Assa to include the augmented reality image taking of Palm.  One would have been motivated to make such a combination for the advantage of allowing a user to implement image analysis and information extraction through machine vision.  See Palm, ¶ 0002.
Assa and Palm fail to explicitly disclose identifying coordinate information in the predetermined image corresponding to at least two diagonal corners of a rectangular imaging range of the camera.
Watts discloses systems and methods for manipulating displayed images, including a selective zoom feature, similar to Assa and Palm (see [0130]).  Furthermore, Watts discloses wherein the vertices of a selection box used to zoom in on portions of an image are bounded by coordinate information (coordinates of the rectangular vertices of a bounding box, items 151 and 152 of Fig. 1, may be defined as x-dimension and y-dimension coordinates or geographic coordinates, at [0139].  The vertices 151 and 152 can be seen to be “diagonal corners of a rectangular imaging range”.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to modify the image display and manipulation of Assa and Palm to include the coordinate bounding system of Watts.  One would have been motivated to make such a combination for the advantage of allowing a user to accurately select areas of interest on a displayed image.  See Watts, [0025].

	Regarding claim 8, Assa, Palm, and Watts disclose a computer program that causes a portable information communication terminal to function as the portable terminal according to claim 7 (Assa, Palm, and Watts are related to computer programs executing on terminal devices for displaying, analyzing, and controlling relevant gaming images, supra). 

	Claims 9 and 10 recite limitations analogous in scope to those of independent claim 1.  As a result, claims 9 and 10 are rejected under similar rationale. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROSWELL whose telephone number is (571)272-4055. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ROSWELL/Primary Examiner, Art Unit 2145